STAN STANART
                                           COUNTY CLERK, HARRIS COUNTY, TEXAS
                                              PROBATE COURTS DEPARTMENT

                                                   20th day of MARCH, 2018
                                                                                                     FILED IN
                                                                                              1st COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
CLERK OF THE COURT OF APPEALS FOR THE                                                         3/20/2018 3:54:15 PM
FIRST JUDICIAL DISTRICT (CIVIL APPEAL)                                                        CHRISTOPHER A. PRINE
                                                                                                      Clerk
301 FANNIN STREET
HOUSTON, TEXAS 77002
                                                                     IN THE ESTATE OF: MARY OLIVE HULL
                                                                                       CALKINS, DECEASED
                                                                     CAUSE NO.: 441165

                                                                     PROBATE COURT NO. TWO
                                                                     HARRIS COUNTY, TEXAS
MAURICE BRESENHAN, JR., ADMINISTRATOR
OF THE ESTATE OF MARY OLIVE HULL
CALKINS, DECEASED
APPELLANTS

      VS.

RICHARD STEPHEN CALKINS AND HIS                                      TINA WHITE,
COUNSEL, SUSAN C. NORMAN                                             COURT REPORTER
APPELLEES


ATTORNEY OF RECORD FOR MAURICE
BRESENHAN, JR., ADMINISTRATOR OF THE
ESTATE OF MARY OLIVE HULL CALKINS,
DECEASED
NAME:             MAURICE BRESENHAN, JR.
ADDRESS:          1177 WEST LOOP SOUTH, SUITE 1100
                  HOUSTON, TEXAS 77027
TELEPHONE#:       713-965-9969
FAX #             713-963-9169
EMAIL ADDRESS:    mbresenhan@zbplaw.com
TEXAS STATE BAR#: 02959000

NAME:             CYNTHIA KEEN PERLMAN
ADDRESS:          1177 WEST LOOP SOUTH, SUITE 1100
                  HOUSTON, TEXAS 77027
TELEPHONE#:       713-965-9969
FAX #             713-963-9169
EMAIL ADDRESS:    cperlman@zbplaw.com
TEXAS STATE BAR#: 11161700
                                   P.O. Box 1525   Houston, TX 77251-1525    (713) 274-8585
                                                     www.cclerk.hctx.net
     Form No. I-02-209 (Rev. 09/24/2011)                                                                 Page 1 of 3
                                                            Page 1
ATTORNEY OF RECORD FOR RICHARD
STEPHEN CALKINS
NAME:             SUSAN C. NORMAN
ADDRESS:          P. O. BOX 55585
                  HOUSTON, TEXAS 77255
TELEPHONE#:       713-882-2066
FAX #             281-402-3682
EMAIL ADDRESS:    SueNorman@SueNormanLaw.com
TEXAS STATE BAR#: 15083020


ATTORNEY OF RECORD FOR SUSAN C.
NORMAN
NAME:             MARK W. CRAMPTON
ADDRESS:          3355 BEE CAVE RD., SUITE 301-B
                  WESTLAKE, TEXAS 78746
TELEPHONE#:       512-892-9300
FAX #             512-891-0262
EMAIL ADDRESS:    Mark@cloatx.com
TEXAS STATE BAR#: 00789786


ATTORNEY OF RECORD FOR CAROLYN
CALKINS JAMES, PRO SE
NAME:            CAROLYN CALKINS JAMES
ADDRESS:         1511-1/2 HAZARD STREET
                 HOUSTON, TEXAS 77019
EMAIL ADDRESS:   carebear0315@yahoo.com


ATTORNEY OF RECORD FOR PHILLIP CALKINS STRAUSS,
PRO SE
NAME:           PHILLIP CALKINS STRAUSS
ADDRESS:        200 BOHLS RD.
                WIMBERLY, TEXAS 78676
EMAIL ADDRESS:  Phillip.strauss@gmail.com

ATTORNEY OF RECORD FOR MICHAEL BITGOOD, Pro Se
NAME:           MICHAEL BITGOOD
ADDRESS:        503 FM 359, SUITE 130-220
                RICHMOND, TEXAS 77406-2195
EMAIL ADDRESS:  EastProLaw@msn.com




                                   P.O. Box 1525   Houston, TX 77251-1525   (713) 274-8585
                                                     www.cclerk.hctx.net
     Form No. I-02-209 (Rev. 09/24/2011)                                                     Page 2 of 3
                                                            Page 2
DATE OF JUDGMENT: March 13, 2018
DATE OF SEVERANCE ORDER: N/A
CROSS-MOTION FOR JUDGMENT N.O.V. AND NEW TRIAL FILED: N/A
FINDINGS OF FACT AND CONCLUSION OF LAW FILED: N/A
MOTION FOR MISTRIAL FILED: N/A
JURY TRIAL: NO
APPEALS CONSOLIDATED UNDER THIS CAUSE: N/A
COMPANION CASES: 01-15-01009-CV, 01-10-00413-CV, 01-1100733-CV, 01-11-00731-CV, 01-11-00732-CV,
01-11-00734-CV, 01-12-00036-CV, 01-10-00751-CV, and 01-18-00160-CV
NOTICE OF ACCELERATED APPEAL FILED ON: March 19, 2018




                                                                            Sincerely,
                                                                            STAN STANART,
                                                                            Harris County Clerk

                                                                            /S/ Delores Medina
                                                                            DELORES MEDINA, DEPUTY
                                                                            Probate Courts Department
                                                                            (713)274-8588


SS/DM




                                   P.O. Box 1525   Houston, TX 77251-1525    (713) 274-8585
                                                     www.cclerk.hctx.net
     Form No. I-02-209 (Rev. 09/24/2011)                                                           Page 3 of 3
                                                            Page 3
MM            Harris County - County Probate Court No. 2
                                                                           FILED
                                                               3/19/2018 2:44 PM
                                                                     Stan Stanart
                                                                     County Clerk
                                                                    Harris County
                                       Harris County - County Probate Court No. 2




     Page 4
Page 5